DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 January 2020 has been entered.
A petition was filed on 13 October 2021 to accept an unintentionally delayed claim under 35 U.S.C. 120, 121, or 365 for the benefit of prior-filed applications. A corrected ADS was filed and the petition was granted (and a corresponding decision was mailed) on 9 November 2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-16 directed to an invention non-elected without traverse. A requirement for restriction was set forth in an interview conducted with Examiner Taeho Jo on claims 8-16 have been cancelled.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the previously cited prior art fails to disclose or reasonably suggest: a barrier layer comprising a charge carrier compensated semiconductor, the barrier layer having an energy band gap and associated conduction and valence band energies, the barrier layer being charge compensated by doping impurities introduced thereto, such that it exhibits a valence band energy level substantially equal to the valence band energy level of the photo absorbing layer and a conduction band energy level exhibiting a significant band gap in relation to the conduction band of the photo absorbing layer, a first side of the barrier layer adjacent a first side of the photo absorbing layer, and the contact layer being adjacent a second side of the barrier layer opposing the first side, wherein the relationship between the photo absorbing layer and contact layer valence and conduction band energies and the barrier layer conduction and valance band energies is selected to facilitate minority carrier current flow while inhibiting majority carrier current flow between the contact and photo absorbing layers, as claimed.
et al. (US 5,844,253 A, previously cited) discloses an ultra-high speed semiconductor device (abstract) comprising a substrate (10) and a conductive collector layer (20), on which a collector electrode is formed (21), and a collector barrier layer (31) which is formed on the conductive collector layer (20), and a conductive base layer, on which a base electrode is formed, and an emitter barrier layer formed on the conductive base layer for injecting hot electrons onto the conductive base layer (36). Further, the emitter barrier layer comprises various sizes of quantum-dot array combination structures for absorbing infrared photons (column 5, lines 27-45). Kim fails to disclose or reasonably suggest the claimed barrier layer, as recited above, having the claimed structure.
Claims 2-7 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        8 November 2021